Case 2:18-cv-02187-SHM-dkv Document 16 Filed 03/14/19 Page 1 of 2                    PageID 60




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION
______________________________________________________________________________

AIMEE C. MANIS,

       Plaintiff,

v.                                                         Case No. 2:18-cv-2187

SUIT UP, INC. and
ACS CLOTHING LTD.,                                         JURY DEMANDED

      Defendants.
______________________________________________________________________________

                  STIPULATION OF DISMISSAL WITH PREJUDICE
______________________________________________________________________________

       Plaintiff Aimee C. Manis and Defendants Suit Up, Inc. and ACS Clothing LTD.

(“Defendants”), by and through counsel, and pursuant to Rule 41 of the Federal Rules of Civil

Procedure, hereby file this Stipulation of Dismissal with Prejudice and respectfully request that

the Court dismiss the above styled cause with Prejudice with each party to bear their own costs,

expenses and attorneys’ fees, unless otherwise mutually agreed.

       Dated this 14th day of March 2019.

                                            Respectfully submitted,

                                            FISHER & PHILLIPS, LLP

                                            By: s/J. Gregory Grisham
                                            J. Gregory Grisham (TN Bar No. 013810)
                                            Jeff Weintraub (TN Bar No. 9686)
                                            1715 Aaron Brenner Drive, Suite 312
                                            Memphis, Tennessee 38120
                                            (901) 526-0431 – telephone
                                            (901) 526-8183 – facsimile
                                            ggrisham@fisherphillips.com
                                            jweintraub@fisherphillips.com
                                            Counsel for Defendants
Case 2:18-cv-02187-SHM-dkv Document 16 Filed 03/14/19 Page 2 of 2                  PageID 61




                                       s/ William B. Ryan by JGG with permission
                                       William B. Ryan (TN Bar No. 20269)
                                       Janelle C. Osowski (TN Bar No. 31359)
                                       Donati Law, PLLC
                                       1545 Union Avenue
                                       Memphis, Tennessee 38104
                                       Telephone: 901-278-1004
                                       Fax: 901-278-3111
                                       billy@donatilaw.com


                               CERTIFICATE OF SERVICE

       I, J. GREGORY GRISHAM, do hereby certify that I filed the foregoing with the Clerk of

Court utilizing the ECF-System, which sent a copy of same to the following:

                                      William B. Ryan
                                    Janelle C. Osowski
                                    Donati Law, PLLC
                                    1545 Union Avenue
                                 Memphis, Tennessee 38104
                                 Telephone: 901-278-1004
                                    Fax: 901-278-3111
                                   billy@donatilaw.com


       This the 14th day of March, 2019.

                                                   s/J. Gregory Grisham
                                                   J. Gregory Grisham




                                               2
